UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRIAN FISCHLER, /ndividually and on behalf of
all other persons similarly situated,

Plaintiff,
-against-
TREL RESTAURANT INC.,

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: Y Zfo] 1G

1:19-cv-06266 (ALC)

ORDER

It having been reported to this Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice

to restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.
SO ORDERED.

Dated: November 26, 2019
New York, New York

7 (9

 

ANDREW L. CARTER, JR.
United States District Judge

 
